     Case 2:20-cv-00440-DMG-JEM Document 26 Filed 10/06/20 Page 1 of 2 Page ID #:152




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11     GAMALIEL DATUGAN, an individual,           Case No.: CV 20-440-DMG (JEMx)
12
                         Plaintiff,                ORDER RE CONDITIONAL
13                 v.                              STIPULATION OF DISMISSAL
14                                                 PURSUANT TO FED. R. CIV. P.
       BOARD OF TRUSTEES OF THE                    41(a)(2)
15
       CALIFORNIA STATE UNIVERSITY, a              [25]
16     public entity; and DOES 1-10, inclusive,
17
                         Defendants.
18
19
20
21
22
23
24
25
26
27
28



       __________________________________________________________________________
                                             -1-
     Case 2:20-cv-00440-DMG-JEM Document 26 Filed 10/06/20 Page 2 of 2 Page ID #:153




 1     IT IS HEREBY ORDERED:
 2            1.     The parties have entered into a written Settlement Agreement, which
 3     resolves all issues and controversies to their mutual satisfaction.
 4            2.     The material terms of the Parties’ Settlement Agreement are set forth in the
 5     Conditional Stipulation For Dismissal and Request that the Court Retain Jurisdiction to
 6     Enforce the Terms of the Parties’ Settlement Agreement and Exhibit A thereto and are
 7     incorporated herein.
 8            3.     The Court retains jurisdiction through October 6, 2025 for the purpose of
 9     enforcing the terms of the Settlement Agreement.
10            4.     Except as provided for above, this case is dismissed in its entirety pursuant
11     to Fed. R. Civ. P. 41(a)(2) with prejudice. The parties shall bear their own attorney’s fees
12     and costs.
13            IT IS SO ORDERED.
14
15
       DATED: October 6, 2020
                                                         DOLLY GEE
16                                                       UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



       __________________________________________________________________________
                                             -2-
